In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Suffolk County (Lynaugh, J.), entered January 10, 2005, which denied, without a hearing, her motion (1) to vacate an order of the same court entered November 30, 2004, granting the father’s petition for custody of the subject children, upon her default, and (2) to dismiss the petition for lack of personal jurisdiction.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the order entered November 30, 2004, is vacated, and the proceeding is dismissed.
The record supports the mother’s contention that she was not properly served with the petition. The father was directed to serve the petition personally upon the mother. The father’s proof of service consisted only of a United Parcel Service tracking document. Since personal jurisdiction was not obtained, the Family Court erred in denying the mother’s motion (see Laurenzano v Laurenzano, 222 AD2d 560 [1995]; Community State Bank v Haakonson, 94 AD2d 838 [1983]). Schmidt, J.P., S. Miller, Mastro and Rivera, JJ., concur.